Citation Nr: 0401502	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 27, 1956 to June 
19, 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that by rating action in June 2000, the RO 
originally denied service connection for hypertension, on the 
basis that the claim was not well grounded.  The veteran did 
not appeal that denial.  While a "notice of disagreement" 
was received in June 2000, it is not considered to be a 
notice of disagreement with the June 2000 rating action.  The 
June 2000 statement from the veteran only refers to the 
veteran's claim that he is owed back pay from the Marine 
Corps.  The Board notes that the RO correctly readjudicated 
the veteran's claim for service connection for hypertension 
on a de novo basis in the December 2001 rating action now on 
appeal.  When a claim has been denied as not well grounded 
and that denial became final between July 14, 1999 and 
November 9, 2000, the VA may readjudicate that claim as if 
the denial had not been made.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 7, subpart (b), 114 
Stat. 2096, 2099 (2000). 

In an October 2001 statement, the veteran requested that his 
claim for entitlement to service connection for a head injury 
be reopened.  This claim is referred to the RO for 
appropriate action.

The claims for entitlement to service connection for 
residuals of a back injury, entitlement to service connection 
for residuals of a neck injury, and entitlement to service 
connection for hypertension, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.




FINDINGS OF FACT

1.  By an unappealed April 1998 rating action, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a back disorder. 

2.  Evidence received since the April 1998 rating action 
which is new, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for residuals 
of a back injury.

3.  By an unappealed April 1999 rating action, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a neck disorder.

4.  Evidence received since the April 1999 rating action 
which is new, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for residuals 
of a neck injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a back injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2003).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a neck injury.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duty to notify and assist with 
respect to the veteran's claim that he has submitted new and 
material evidence to reopen his claims for service connection 
for residuals of back and neck injuries, in light of the 
favorable determination contained herein, a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the reopening these claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

By rating action in April 1998, the RO denied the veteran's 
claim that he had presented new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder.  By rating action in April 1999 the RO denied 
the veteran's claim that he had presented new and material 
evidence to reopen a claim of entitlement to service 
connection for a neck disorder.  The veteran did not appeal 
either the April 1998 or the April 1999 decisions.  
Accordingly, those determinations are final.  38 U.S.C.A. 
§ 7105.  In November 2000, the veteran requested that his 
claims be reopened.

The Board notes that in the May 2002 statement of the case, 
the RO apparently found that new and material evidence had 
been received to reopen the veteran's claims for service 
connection for residuals of back and neck injuries, as it 
adjudicated these issues on a de novo basis.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's back and neck claims.  
Insofar as these claims are herein reopened, the veteran is 
not prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, supra.



Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002).  

The evidence of record at the time of the April 1998 RO 
decision included the veteran's service medical records and 
VA medical records dated from April 1995 to January 1998.  

The evidence of record at the time of the April 1999 RO 
decision included the veteran's service medical records and 
VA medical records dated from November 1994 to October 1998.

The evidence added to the record since the April 1998 and 
April 1999 rating actions includes VA medical records dated 
from January 1985 to January 2001.   

The medical evidence of record at the time of the April 1998 
RO decision contained no diagnosis of a back disability.  The 
medical evidence submitted subsequent to the April 1998 
rating action contains diagnoses of degenerative joint 
disease of the lumbar and thoracic spines.

The medical evidence of record at the time of the April 1999 
RO decision was unclear as to a definite diagnosis of a neck 
disability, per a February 1998 clinical entry.  The medical 
evidence submitted subsequent to the April 1999 rating action 
contains definite diagnoses of degenerative changes of the 
cervical spine and severe cervical spondylolysis.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be 


enough to convince the Board to grant a claim.  The evidence 
of record at the time of the April 1998 and April 1999 final 
rating actions did not show that the veteran had any 
diagnoses of a disability of the back or definite diagnosis 
of disability of the neck.  The newly submitted evidence 
reveals that the veteran has definite current chronic 
disabilities of both the back and neck.  Since a current 
disability is required for entitlement to service connection, 
this newly submitted medical evidence is material to the 
veteran's back and neck claims.  Hence, the Board finds that 
new and material evidence has been received to reopen the 
claim of service connection for residuals of a back injury, 
and to reopen the claim for service connection for residuals 
of a neck injury.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for entitlement to service connection for 
residuals of a back injury is granted.

New and material evidence having been received, the appeal to 
reopen a claim for entitlement to service connection for 
residuals of a neck injury is granted.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

Statements of the veteran of record indicate that the veteran 
was awarded Social Security benefits in 1986.  A copy of such 
determination, as well as the evidence considered in making 
such a determination are not of record.  Such may be useful 
in adjudicating the issues on appeal de novo. 



Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  This should include 
informing the veteran of which evidence, 
if any, he is expected to obtain and 
submit, and which evidence will be 
retrieved by VA.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided him treatment for his 
claimed disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO should contact the Oklahoma 
City, Oklahoma VA Medical Center and 
request copies of all of the veteran's 
treatment records dated from January 2001 
to present.

4.  The RO should obtain a copy of any 
Social Security Administration disability 
determination in 1986 with regard to the 
veteran, to include a copy all evidence 
considered in conjunction with that 
determination.

5.  When the above actions have been 
accomplished, the RO must adjudicate the 
service connection issues on appeal, de 
novo.  If any benefit sought is not 
granted, the RO must provide the 
appellant and his representative a 
supplemental statement of the case, and 
afford the appropriate period of time to 
respond. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



